Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities: “The method of claim 11, further comprising repeating steps b-d with one or more additional test fluids.” should be - The method of claim 11, further comprising repeating steps b, c, and d with one or more additional test fluids by: b) additionally injecting one or more additional test fluids into said first access port and collecting said inert fluid at said second access port without exposing said high pressure chamber to ambient pressure or temperature; c) remeasuring a first change in pressure within the chamber over time; and d) redetermining wettability from the remeasured change in pressure. -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., (US 2018/0298709), hereinafter Gupta in view of Ezzat et al., (US Pub. 2015/0354352 A1), hereinafter Ezzat.

Regarding claim 1, Gupta discloses a method of determining assaying a reservoir core sample at reservoir pressure and temperature (RPT) said method comprising:
  a) collecting a core sample from a reservoir in a high pressure chamber (para [0005]- Embodiments of the disclosure generally relate to methods and systems for collecting one or more core samples and analyzing one or more core samples ... The method further includes depositing the one or more core samples in the vessel (i.e. a high pressure chamber) such that a portion of the hydrogen-free fluid is displaced by the one or more core
samples, see also paragraph [0029]) operably equipped with a pressure sensor (para [0058)- “various sensors (e.g., pressure sensors) may be included in the gas storage and valving system 532”), a heater (para [0038]- For example, the pressure core sample may be heated using a suitable heating device), a first high pressure access port at a first end and a second high pressure access port at a second end (para [0028)- the gas and
the hydrogen-free fluid in the pressure core vessel may be replaced by an aqueous solution via injection of the aqueous solution at the top of the pressure core vessel (i.e. a first high pressure access port at a first end) and withdrawal of the hydrogen-free fluid from the bottom of the pressure core vessel (i.e. a second high pressure access port at a second end)), said core sample in an inert fluid at reservoir PT (para [0031]- a hydrogen-free fluid for use in a rock and fluid sampling tool (i.e. for measuring the core samples) may be selected based on reservoir
temperature, reservoir pressure ... reservoir conditions (i.e. an inert fluid at reservoir PT) such as reservoir temperature and reservoir pressure may be obtained from the wellbore during drilling (e.g., via a measurement-while-drilling (MWD) tool) or other operations. In some embodiments, the hydrogen-free fluid may be a fluorocarbon-based fluid, such as one of the Fluorinert(TM) group of fluids); 
b) injecting a first test fluid into said first access port (para [0061]- the sealing cap 604 may include a component for connection to the gas storage and valving system 532 to enable the addition of a gas to the pressure core vessel 530. As discussed above, a gas may be added (i.e. injecting a first test fluid) to the pressure core vessel 530 to fill the space 606 unoccupied by the hydrogen-free fluid 602 and the core samples 600; para [0037]- FIGS. 2-4 depict various processes for analyzing one or more core samples in a pressure core vessel (i.e., without opening the pressure core vessel and removing the one or more core samples)), egressed inert fluid at said second access port without exposing said high pressure chamber to ambient pressure or temperature (APT) (para [0028]- the gas and the hydrogen-free fluid in the pressure core vessel may be replaced by an aqueous solution via injection of the aqueous solution at the top of the pressure core vessel and withdrawal of the hydrogen-free fluid (i.e. egressed inert fluid) from the bottom of the pressure core vessel (i.e. the second access port); para [0062]- Thus, some space 606 of the pressure core vessel 530 shown in FIG. 6 may be filled with a gas to mitigate or prevent pressure loss and maintain the original pressure of the core samples 600 as the pressure core vessel 530 is retrieved to the surface (i.e. this means that the inert gas is necessarily collected without exposing said high pressure chamber to ambient pressure or temperature)).
c) injecting a second test fluid into said first access port (para [0029], where the gas in the pressure core vessel may be removed and replaced by relatively high pressure carbon dioxide. In such embodiments, the hydrogen-free fluid in the vessel may be withdrawn from the bottom of the vessel as carbon dioxide is transferred into the vessel. In such embodiments, the pressure in the pressure core vessel may be maintained during the transfer of carbon dioxide into the pressure core vessel. The imbibition of the carbon dioxide or exchange of the carbon dioxide with gases or fluids in the core samples may be monitoring using, for example, CT imaging) and (para [0061]- the sealing cap 604 may include a component for connection to the gas storage and valving system 532 to enable the addition of a gas to the pressure core vessel 530. As discussed above, a gas may be added to the pressure core vessel 530 to fill the space 606 unoccupied by the hydrogen-free fluid 602 and the core samples 600; para [0037]- FIGS. 2-4 depict various processes for analyzing one or more core samples in a pressure core vessel (i.e., without opening the pressure core vessel and removing the one or more core samples)).

Gupta fails to disclose, a temperature sensor, and collecting egressed inert fluid, c)  collecting egressed first test fluid at said second access port without exposing said high pressure chamber to APT; d)measuring a first characteristic of said egressed first test fluid and/or said egressed first inert fluid; e) determining a second characteristic of said reservoir core sample from said first characteristic.

Ezzat discloses, a temperature sensor (para [0049]- The chamber may include ... and/or pressure gauge and temperature probe) and collecting egressed inert fluid (para [0052]- The cleaning fluid extracts some portion of the formation fluid(s) from the core sample 125 and exits the rock sample chamber 120 at outlet 122 as effluent 155 (comprising the cleaning fluid 105 and extracted portion of formation fluid(s)). The effluent 155 passes through outlet densitometer 130 and outlet viscometer 135 to effluent collection unit 140, all via outlet conduit 144),
 c)   injecting a second test fluid into said first access port and collecting egressed first test fluid at said second access port (Fig, 1, para [0013], where passing a second cleaning fluid at a second flow rate through the rock sample (passing a second test fluid/cleaning fluid, i.e., a second test fluid is injected to the port) at a second differential pressure, so as to extract at least a second portion of the one or more formation fluids from the rock sample; collecting a second effluent comprising the second cleaning fluid and the second portion of the one or more formation fluids (the effluent corresponds to fluid stream leaving the rock sample(see para [0028], therefore is equal to the egressed test fluid) para [0049]- The rock sample chamber may include an inlet for passing a cleaning fluid into the chamber and through the rock sample, and an outlet (i.e. said second access port) for the resulting effluent to flow through after exiting the rock sample); 
 d) measuring a first characteristic of said egressed first test fluid and/or said egressed first inert fluid (para [0013]- the volume of the first portion of the one or more formation fluids, and the volume of the second portion of the one or more formation fluids; based at least in part on one or more of the properties of the first effluent, determining one or more properties of the first portion of the one or more formation fluids, i.e., properties of the first portion of formation fluid and properties of the first effluent corresponds to the egressed first test fluid; the volume fluid corresponds to the inert fluid);
  e) determining a second characteristic of said reservoir core sample from said first characteristic (para [0013]- fluid, determining a first permeability value of the rock sample; and based at least in part on one or more of (i) the volume of the first portion of
the one or more formation fluids, (ii) the volume of the second portion of the one or more formation fluids. and (ii) the volume of the rock sample.
determining a porosity value of the rock sample). 

It would have been obvious lo one having ordinary skill in the art to combine the second fluids and process of Ezzat with the method of Gupta to improve the accuracy and efficiency of measurements (see Ezzat. Para [0015]- the process of cleaning formation fluids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques. in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).

 Ezzat fails to specifically disclose, at said second access port without exposing said high pressure chamber to APT.
 However, it would have been obvious to one having ordinary skill in the art, at said second access port without exposing said high pressure chamber to APT, to improve the accuracy of measurements, based on routine experimentation (see Ezzat, para [0047]) since Gupta teaches that it is known to introduce or egress a fluid without exposing said high pressure chamber to APT. Therefore it may help simulate downhole conditions so as to provide for more accurate determinations of, e.g., permeability and/or porosity. Similarly, a chamber or other vessel holding the rock sample may be pressurized so as to simulate downhole conditions).

        Regarding claims 2, Gupta in view of Ezzat disclose the method of claims 1 and 11.
Ezzat further discloses, further comprising repeating steps b-e with one or more additional test fluids (para [0043]- As with the first pass-through, second and successive pass-throughs may each include collecting respective second and successive (e.g., third, fourth, etc.) effluents and making similar determinations as those associated with the first pass-through).
 It would have been obvious to one having ordinary skill in the art to combine the additional testing of Ezzat with the method of Gupta to improve the accuracy and efficiency of measurements (see Ezzat, para [0015]- the process of cleaning formation fluids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques, in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).

       Regarding Claims 3, Gupta in view of Ezzat disclose the method of claims 1 and 11.
Further, Gupta disclose first test fluid has reach an equilibrium (para [0027], where after the core samples in the pressure core vessel have equilibrated).
Gupta disclose first test fluid(para [0061]), but Gupta does not disclose injecting step c occurs after said first test fluid has reach an equilibrium.
Ezzat disclose wherein injecting step c occurs (para [0013], where passing
a second cleaning fluid at a second flow rate through the rock sample at a second differential pressure, so as to extract at least a second portion of the one or more formation fluids from the rock sample; collecting a second effluent comprising the second cleaning fluid and the second portion of the one or more formation fluids).
It would have been obvious to one having ordinary skill in the art to combine the additional testing of Ezzat with equilibrated process after the first test fluid of Gupta to improve the accuracy and efficiency of measurements (see Ezzat, para [0015]- the process of cleaning formation fluids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques, in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).

         Regarding Claim 4, Gupta in view of Ezzat disclose the method of claim 1, Gupta does not disclose wherein injecting step c occurs at timed intervals or continuously. 
Haliburton disclose injecting step c occurs at timed intervals or continuously (para [0011], where actions may take place over the course of a period of time such as one, two, or more hours, or some other reasonable time necessary for the measurements and techniques discussed herein, timed intervals).
It would have been obvious to one having ordinary skill in the art to provide continuously combine taking additional testing of Ezzat with the method of Gupta to analyze measurements without interruptions (see Ezzat, para [0015]- the process of cleaning formation fluids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques, in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).

          Regarding Claim 5, Gupta in view of Ezzat disclose the method of claim 1. Gupta further disclose wherein pressure is monitored during said method (para [0027], where after the pressure core vessel is retrieved to the surface, the collected core samples may be analyzed inside the pressure core vessel using various imaging techniques such as neutron imaging, X-ray imaging, and NMR imaging, as the hydrogen-free fluid in the pressure core vessel does not emit a spectroscopically detectable signature when subjected to these imaging techniques).

           Regarding Claim 6, Gupta in view of Ezzat disclose the method of claim 1, Gupta does not disclose wherein said first or second test fluid is a brine or a stimulation fluid.
Ezzat disclose wherein said first or second test fluid is a brine or a stimulation fluid (para [0029], where  the rock sample may be saturated by a liquid (e.g., brine, refined oil, or toluene)).
It would have been obvious to one having ordinary skill in the art to provide brine of Ezzat with the method of Gupta to improve the accuracy and efficiency analyzing the core sample (see Ezzat, para [0015]- the process of cleaning formation fluids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques, in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).

        Regarding Claim 8, Gupta in view of Ezzat disclose the method of claim 1, further Gupta does not disclose comprising a subsequent step of removing said core sample from said high pressure core chamber and assaying one or more characteristics of said core sample.
Ezzat disclose comprising a subsequent step of removing said core sample from said high pressure core chamber (para [0029], where soaking the rock sample in a cleaning fluid, the rock sample may be removed at the end of the soaking, and volume of the cleaning fluid in the rock sample chamber after removal of the rock sample) and assaying one or more characteristics of said core sample (Claim 18, where determining a third permeability value of the rock sample).
It would have been obvious to one having ordinary skill in the art to removing said core sample of Ezzat with the method of Gupta to improve the accuracy and efficiency analyzing the core sample volume (see Ezzat, para [0015]- the process of cleaning formation fluids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques, in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).

       Regarding Claim 9, Gupta in view of Ezzat disclose the method of claim 1.. Gupta further disclose wherein said first characteristic is volume of oil produced, volume of gas produced, volume of water produced, chemical content of oil, chemical content of gas, or NMR of oil, water or gas produced (para [0024], where provide for neutron imaging, X-ray imaging, and nuclear magnetic resonance (NMR) imaging of the core samples at reservoir pressure while the core samples (i.e. NMR of oil, water or gas produced in core sample)).

         Regarding Claim 10, Gupta in view of Ezzat disclose the method of claim 1. Further Gupta disclose wherein said second characteristic is microporosity, bulk- volume-irreducible (BVI) water, free-fluid index (FFD, permeability, residual oil, pore size (facies), wettability, pore volume compressibility, relative permeability, electrical properties, geological testing, compositional analysis, sedimentology, fluid saturation, porosity, permeability, or combinations thereof (para [0041], where pressure sensitive petrophysical and mechanical rock properties may include bulk modulus, shear modulus, Young's modulus, Poisson's ratio, shear velocity, compressional velocity, permeability, porosity, and clay swelling, e.g., permeability and porosity).
 
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Ezzat and further in view of Gkortsas at el., (WO 2019/090316 A1), hereinafter Gkortsas.
          Regarding claim 11, Gupta discloses a method of determining wettability of a core sample, said method comprising:
   a) collecting a core sample from a reservoir in a high pressure chamber (para (0011]- a method of analyzing core samples collected from a reservoir is provided. The method includes providing a pressurized vessel having one or more core samples immersed in a hydrogen-free fluid; para (0027]- the pressure core vessel may be pressurized lo the original reservoir pressure (if the pressure core vessel is not at the original reservoir pressure) and heated to the original reservoir temperature to enable quantification of the amount of hydrocarbons in the reservoir sample) operably equipped with a pressure sensor (para (0058]- various sensors (e.g., pressure sensors) may be included in the gas storage and valving system 532), a heater (para (0038]- For example, the pressure core sample may be heated using a suitable heating device), a first high pressure access port at a first end and a second high pressure access port at a second end (para (0028]- the gas and the hydrogen-free fluid in the pressure core vessel may be replaced by an aqueous solution via injection of the aqueous solution at the top of the pressure core vessel and withdrawal of the hydrogen-free fluid from the bottom of the pressure core vessel.), said core sample in an inert fluid al reservoir pressure and temperature (para [0031]- a hydrogen-free fluid for use in a rock and fluid sampling tool may be selected based on reservoir temperature, reservoir pressure ... reservoir conditions such as reservoir temperature and reservoir pressure may be obtained from the wellbore during drilling (e.g., via a measurement-while-drilling (MWD) tool) or other operations. In some embodiments, the hydrogen-free fluid may be a fluorocarbon-based fluid, such as one of the Fluorinert(TM) group of fluids);

 b) injecting a first test fluid into said first access port (para [0061]- the sealing cap 604 may include a component for connection to the gas storage and valving system 532 to enable the addition of a gas to the pressure core vessel 530. As discussed above, a gas may be added to the pressure core vessel 530 to fill the space 606 unoccupied by the hydrogen-free fluid 602 and the core samples 600; para [0037]- FIGS. 2-4 depict various processes for analyzing one or more core samples in a pressure core vessel (i.e., without opening the pressure core vessel and removing the one or more core samples)) and collecting said inert fluid at said second access port without exposing said high pressure chamber to ambient pressure or temperature (para (0028]- the gas and the hydrogen-free fluid in the pressure core vessel may be replaced by an aqueous solution via injection of the aqueous solution at the top of the pressure core vessel and withdrawal of the hydrogen-free fluid from the bottom of the pressure core vessel; para (0062]- Thus, some space 606 of the pressure core vessel 530 shown in FIG. 6 may be filled with a gas to mitigate or prevent pressure loss and maintain the original pressure of the core samples 600 as the pressure core vessel 530 is retrieved to the surface), 
 c) measuring a first change in pressure within the chamber over time (para (0058] - by opening the appropriate valve or valves until a desired pressure or volume of gas has been added to the pressure core vessel 530. In some embodiments, various sensors (e.g., pressure sensors) may be included in the gas storage and valving system 532, the pressure core vessel 530, or both to enable monitoring of the gas; para (0037]- At each reduction in pressure, the amount (e.g., volume) of fluid and gas released may be recorded and used in subsequent determinations). 

Gupta fails to disclose, a temperature sensor, d) determining wettability from a measured change in pressure.

Ezzat, drawn to core analysis, discloses, a temperature sensor (para [0049]- The chamber may include ... and/or pressure gauge and temperature probe).
 It would have been obvious to one having ordinary skill in the art to combine the temperature sensor of Ezzat with the method of Gupta to improve the accuracy and efficiency of measurements (see Ezzat, para (0015]- the process of cleaning formation nuids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques, in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).

Gkortsas, drawn to core analysis, discloses, and d) determining wettability from a measured change in pressure (Claim 6- wherein generating the relative permeability and capillary pressure curve includes :integrating log NMR data with flow-line NMR to estimate wettability).
 It would have been obvious to one having ordinary skill in the art to combine the wettability measurement of Gkortsas with the chamber of Gupta to improve the modeling and planning efficiency (see Schlumberger, para (0052]- As discussed above, information about relative permeability and capillary pressure (Kr-Pc) may be key inputs to reservoir modeling, field development planning, and may help predict fluid production from reservoir and aid in decisions about well completions.
 For example, reservoir engineers may use relative permeability and capillary pressure relationships for estimating the amount of oil and gas in a reservoir and for predicting the capacity for flow of oil, water, and gas throughout the life of the reservoir).

         Regarding claim 12, Gupta and  Ezzat, and Gkortsas disclose the method of claim 11. 
Gupta and Gkortsas does not disclose comprising repeating steps b-d with one or more additional test fluids.
Further, Ezzat discloses, comprising repeating steps b-d with one or more additional test fluids (para [0043)- As with the first pass-through, second and successive pass-throughs may each include collecting respective second and successive (e.g., third, fourth, etc.) effluents and making similar determinations as those associated with the first pass-through).
 It would have been obvious to one having ordinary skill in the art to combine the additional testing of Ezzat with the method of Gupta to improve the accuracy and efficiency of measurements (see Ezzat, para [0015)- the process of cleaning formation fluids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques, in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).

        Regarding Claim 13, Gupta in view of Ezzat disclose the method of claims 1 and 11.
Further, Gupta disclose first test fluid has reach an equilibrium (para [0027], where after the core samples in the pressure core vessel have equilibrated).
Gupta disclose first test fluid(para [0061]), but Gupta does not disclose injecting step c occurs after said first test fluid has reach an equilibrium.

Ezzat disclose wherein injecting step c occurs (para [0013], where passing
a second cleaning fluid at a second flow rate through the rock sample at a second differential pressure, so as to extract at least a second portion of the one or more formation fluids from the rock sample; collecting a second effluent comprising the second cleaning fluid and the second portion of the one or more formation fluids).
 after said first test fluid has reach an equilibrium.

It would have been obvious to one having ordinary skill in the art to combine the additional testing of Ezzat with equilibrated process after the first test fluid of Gupta to improve the accuracy and efficiency of measurements (see Ezzat, para [0015]- the process of cleaning formation fluids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques, in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).

      Regarding Claim 14, 15, and 17 the claims are rejected for the same reasons as claim 6.



      Regarding Claim 16, Gupta in view of Ezzat disclose the method of claim 11, but Gupta does not disclose comprising injecting a second test fluid into said access port without exposing said high pressure chamber to ambient pressure or temperature and collecting said first test fluid at said second access port and measuring a second change in pressure within the chamber over time.

Ezzat disclose comprising injecting a second test fluid into said access port without exposing said high pressure chamber to ambient pressure or temperature and collecting said first test fluid at said second access port and measuring a second change in pressure within the chamber over time (para [0013], where passing a second cleaning fluid at a second flow rate through the rock sample at a second differential pressure, so as to extract at least a second portion of the one or more formation fluids from the rock sample; 
collecting a second effluent comprising the second cleaning fluid and the second portion of the one or more formation fluids para [0049]- The rock sample chamber may include an inlet for passing a cleaning fluid into the chamber and through the rock sample, and an outlet for the resulting effluent to flow through after exiting the rock sample).
 
It would have been obvious lo one having ordinary skill in the art to inject a second fluids and collecting first fluid of Ezzat with the method of Gupta to improve the accuracy and efficiency of measurements (see Ezzat. Para [0015]- the process of cleaning formation fluids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques. in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).
       
 Regarding Claim 18,  the claim is rejected for the same reasons as claim 8.

           Regarding claim 19, Gupta in view of Ezzat disclose the method of claim 11, further Gupta disclose measuring low-field NMR of said core sample (para [0036], where hydrogen-free fluid does not emit a spectroscopically detectable signature when subjected to these imaging techniques (i.e., the hydrogen-free fluid is transparent to neutrons and does not have an H-NMR signal)). 

Gupta does not disclose comprising a subsequent step of removing said core sample from said high pressure core chamber.

Ezzat disclose comprising a subsequent step of removing said core sample from said high pressure core chamber (para [0029], where soaking the rock sample in a cleaning fluid, the rock sample may be removed at the end of the soaking, and volume of the cleaning fluid in the rock sample chamber after removal of the rock sample) and assaying one or more characteristics of said core sample (Claim 18, where determining a third permeability value of the rock sample).
It would have been obvious to one having ordinary skill in the art to removing said core sample of Ezzat with the method of Gupta to improve the accuracy and efficiency analyzing the core sample volume (see Ezzat, para [0015]- the process of cleaning formation fluids from the rock sample may be combined in whole or in part with the assessment of the sample's permeability and/or porosity, which may save substantial time over traditional laboratory analysis techniques, in some cases as much as 10 days. Some methods may be sufficiently flexible to balance speed and accuracy of measurements).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Gupta in view of Ezzat as applied above and further in view of Dunican (US Pub.20180044572), hereinafter Dunican.

Regarding Claim 7, Gupta in view of Ezzat disclose the method of claim 1, but does not disclose wherein said core sample is recharged with oil before a second test fluid is added.
Dunican disclose core sample is recharged with oil before a second test fluid is added
(para [0080], where adding Escaid Pathfrac mineral oil to the column up to the 60-mL mark (this level of oil is maintained throughout the testing by adding additional oil as necessary)).
It would have been obvious to one having ordinary skill in the art to provide core sample is recharged with oil of Dunican in combination of Gupta and Ezzat to improve the accuracy of measurements of the core samples.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Ezzat and Gkortsas, as applied above and further in view of Chen at el., (US Pub.20180217073), hereinafter Chen.


Regarding Claim 20, Gupta in view of Ezzat  the method of claim 11, but does not disclose further comprising a subsequent step of measuring low-field NMR of any fluids egressing from said core sample. 

Chen disclose comprising a subsequent step of measuring low-field NMR of any fluids egressing from said core sample (para [003], where Low field NMR has proven to be a powerful logging technology for measuring fluid content and other properties in a geologic formation).
It would have been obvious to one having ordinary skill in the art to provide measuring low-field NMR of Gkortsas in combination of Gupta and Ezzat to improve the accuracy and speed of measurements and low cost measurement for the core samples, which includes fluid.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Zhu at el., (Pat.11187691),
2. Manning at el., (US Pub.20210018411);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2857